Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a semiconductor storage device comprising a first memory cell array including first, second, third, and fourth memory cells; a first word line connected to a gate of the first memory cell and a gate of the second memory cell; a second word line connected to a gate of the third memory cell and a gate of the fourth memory cell; a first bit line connected to one end of the first memory cell and one end of the third memory cell; a second bit line connected to one end of the second memory cell and one end of the fourth memory cell; a first sense amplifier connected to the first bit line; a second sense amplifier connected to the second bit line; a first internal latch circuit connected to the first sense amplifier; a second internal latch circuit connected to the second sense amplifier; a first external latch circuit connected to the first internal latch circuit; a second external latch circuit connected to the second internal latch circuit; and an input/output circuit configured to communicate with an external memory controller, and connected to the first external latch circuit and the second external latch circuit, wherein

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827